              Case 4:18-cr-00172-JM Document 19 Filed 04/18/19 Page 1 of 1



                                        MEMORANDUM                       FILED
                                                                       U.S. DISTRICT COURT
                        (                                          EASTERN DISTRICT ARKANSAS

                                                                         APR 182019
DATE:

TO:
                       Aft·
                        Criminal Docket Clerk
                                                              ~§~RM.I.CK,CLERK
                                                               y                     DEPCLERK

 FROM:                  Diane Darbonne
                        U.S. Marshals Service

 RE:                    Defendant in custody of U.S. Marshals Service on charges out
                        of the Eastern District of Arkansas.


O'tJ u./1'1             Deft. takelbinto U.S. Marshal Service custody on a detainer
(Date)          from   :t®\l'-ru'   .. :\oi l          .
                     Deft. taken into U.S. Marshal Service custody on a Warrant of
 (Date)         Removal.

                     Deft. taken into U.S. Marshal Service custody on a Return
 (Date)         Psychiatric Study.

                        Deft. returned to custody of _ _ _ _ _ _ _ _ __
 (Date)                                          (State)

                        Deft. returned to custody of _ _ _ _ _ _ _ _ __
 (Date)                                           (Another District)

 CASE NO.      'i: 11-CJ(-00112.--0 l     "J"M
 DEFENDANT'S NAME           ~e\ l, Andrr,w
